DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on December 16, 2019

Claims 1-17 are pending
 
Foreign Priority
 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 12/16/2019. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed prior to the mailing date of the first office action on 5/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 12/16/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 7/21/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 12/16/2019.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 10 and 22 of the claims recite, “a fake query”. It’s unclear if the recited “fake queries” are referring to the same or different “fake query”.  Therefore, claims 2-6 and 8-12 are similarly rejected due to their dependence on the rejected independent claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140006357, Davis in view of IDS supplied reference, US 20170185534, Wagh

 	In regards to claim 1, Davis teaches a method comprising: executing, by data processing hardware of a client device, an instruction to execute a query (q) for a data block(see US 20140006357, Davis, para. 0231, where the cloud controller queries other controllers for data block already cached); during a download phase, determining, by the data processing hardwar(see US 20140006357, Davis, para. 0143, fig. 5, steps 510 and 520, where a check is performed to determine if a data block is cached[i.e. block stash] prior to downloading); when the data block is stored in the block stash: removing, by the data processing hardwar(see US 20140006357, Davis, para. 0256, where data block information may be deleted);
discarding, by the data processing hardwar(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted, wherein metadata blocks may be randomly spread); and First Preliminary Amendmentre-uploading, by the data processing hardwar(see US 20140006357, Davis, para. 0103, where the cloud controller may repeatedly upload snapshot data information); 	Davis does not teach sending, by the data processing hardware, a fake query to a distributed system in communication with the data processing hardware, the fake query retrieving a random data block stored in memory of the distributed system; and during an overwrite phase, executing, by the data processing hardware, a read or write operation on the data block removed from the block stash or retrieved from the memory of the distributed system; determining, by the data processing hardwarretrieve another random data block stored in the memory of the distributed system; decrypting, by the data processing hardwar 	However, Wagh teaches sending, by the data processing hardware, a fake query to a distributed system in communication with the data processing hardware, the fake query retrieving a random data block stored in memory of the distributed system(see US 20170185534, Wagh, para. 0058 and 0059, where a fake request[i.e. query] may be generated where a random data block may be selected from the stash); and during an overwrite phase, executing, by the data processing hardware, a read or write operation on the data block removed from the block stash or retrieved from the memory of the distributed system(see US 20170185534, Wagh, para. 0044, where data written to a stash are moved before a write back to the memory system); determining, by the data processing hardwar(see US 20170185534, Wagh, para. 0013, where data blocks[e.g. versioning information] may be migrated among storage buckets according to a probability distribution); and when the current version of the data block is stored in the block stash: sending, by the data processing hardwar(see US 20170185534, Wagh, para. 0050, 0058, and 0059, where a fake access requests[i.e. queries] are used for retrieving random selections are performed to read stash elements and to prevent stash overflow); decrypting, by the data processing hardwar(see US 20170185534, Wagh, para. 0042, where data read from the buckets are decrypted); re-encrypting, by the data processing hardwar(see US 20170185534, Wagh, para. 0039, where randomly encrypted data may be repeatedly encrypted to increase the randomness).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)

 	In regards to claim 2, the combination of Davis and Wagh teach the method of claim 1, further comprising, when the data block is not stored in the block stash during the download phase, sending, by the data processing hardware, a real query to the distributed system to retrieve the data block from the memory of the distributed system(see US 20140006357, Davis, para. 0143 and 0231, when a cloud controller determines that a data block is not cached, the cloud controller may query other locations and access [i.e. download] the data).  

 	In regards to claim 3, the combination of Davis and Wagh teach the method of claim 1, wherein executing the read or write operation on the data block during the overwrite phase comprises executing a write operation by updating the data block with a new version of the data block(see US 20140006357, Davis, para. 0211, where the cloud controller requests updates to the stored data to include the up-to-date to version).  

 	In regards to claim 4, the combination of Davis and Wagh teach the method o(see US 20170185534, Wagh, para. 0022, the probability distribution is 1/N. Therefore, since the storage capacity of the block stash exceeds the total data block capacity, the ratio of, C/N, necessarily implies that the probability is less than C/N).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)

 	In regards to claim 5, the combination of Davis and Wagh teach the method o(see US 20140006357, Davis, para. 0143 and 0231, when a cloud controller determines that a data block is not cached, the cloud controller may query other locations and access [i.e. download] the data); encrypting, by the data processing hardware, the current version of the data block(see US 20140006357, Davis, para. 0112, where modified data[i.e. different version] may be encrypted); and uploading, by the data processing hardwar(see US 20140006357, Davis, para. 0112, where modified data[i.e. different version] may be encrypted and uploaded).  

 	In regards to claim 6, the combination of Davis and Wagh teach the method of claim 5, further comprising discarding the data block retrieved from the memory of the distributed system(see US 20140006357, Davis, para. 0296, where cached data block may be deleted).  

 	In regards to claim 333145203.17, Davis teaches a method comprising: executing, by data processing hardware of a client device, an instruction to execute a query (q) for a data block(see US 20140006357, Davis, para. 0231, where the cloud controller queries other controllers for data block already cached); during a download phase, determining, by the data processing hardwar(see US 20140006357, Davis, para. 0143, fig. 5, steps 510 and 520, where a check is performed to determine if a data block is cached[i.e. block stash] prior to downloading); 
when the data block is stored in the block stash: removing, by the data processing hardwar(see US 20140006357, Davis, para. 0256, where data block information may be deleted); and discarding, by the data processing hardware, the random data buckets retrieved from the distributed system(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted, wherein metadata blocks may be randomly spread); and 433145203.1re-uploading, by the data processing hardwar(see US 20140006357, Davis, para. 0103, where the cloud controller may repeatedly upload snapshot data information) 	Davis does not teach sending, by the data processing hardware, a fake query to a distributed system in communication with the data processing hardware, the fake query downloading two random data buckets stored in memory of the distributed system, each of the data buckets including multiple data blocks; during an overwrite phase, executing, by the data processing hardwarsending, by the data processing hardware, a fake query to the distributed system to download another two random data buckets stored in the memory of the distributed system, each data bucket including multiple data blocks; decrypting, by the data processing hardwar 	However, Wagh teaches sending, by the data processing hardware, a fake query to a distributed system in communication with the data processing hardware, the fake query downloading two random data buckets stored in memory of the distributed system, each of the data buckets including multiple data blocks(see US 20170185534, Wagh, para. 0058 and 0059, where a fake request[i.e. query] may be generated where a random data blocks may be selected from the stash); during an overwrite phase, executing, by the data processing hardwar(see US 20170185534, Wagh, para. 0044, where data written to a stash are moved before a write back to the memory system); determining, by the data processing hardware, whether to store a current version of the data block in the block stash or on the memory of the distributed system based on a probability(see US 20170185534, Wagh, para. 0013, where data blocks[e.g. versioning information] may be migrated among storage buckets according to a probability distribution); and when the current version of the data block is stored in the block stash: sending, by the data processing hardware, a fake query to the distributed system to download another two random data buckets stored in the memory of the distributed system, each data bucket including multiple data blocks(see US 20170185534, Wagh, para. 0050, 0058, and 0059, where a fake access requests[i.e. queries] are used for retrieving random selections are performed to read stash elements and to prevent stash overflow); decrypting, by the data processing hardwar(see US 20170185534, Wagh, para. 0042, where data read from the buckets are decrypted); re-encrypting, by the data processing hardware, the data blocks within the random data buckets with fresh randomness(see US 20170185534, Wagh, para. 0039, where randomly encrypted data may be repeatedly encrypted to increase the randomness). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)  

 	In regards to claim 8, the combination of Davis and Wagh teach the method of claim 7, further comprising, when the data block is not stored in the block stash during the download phase: sending, by the data processing hardware, a real query to the distributed system download a pair of data buckets from the memory of the distributed system(see US 20140006357, Davis, para. 0143 and 0231, when a cloud controller determines that a data block is not cached, the cloud controller may query other locations and access [i.e. download] the data), each of the data buckets downloaded from the distributed system in response to the real query comprising multiple data blocks and a corresponding cryptographic identifier (F(idi)) associated with an identifier (idi) of the data block(see US 20140006357, Davis, para. 0129 and 0149, where files have identifiers that may be downloaded from file location using lookup structure based on a hash table); decrypting, by the data processing hardware, all of the data blocks within the two data buckets(see US 20170185534, Wagh, para. 0042, where data read from the buckets are decrypted); determining, by the data processing hardwar(see US 20140006357, Davis, para. 0143, fig. 5, steps 510 and 520, where a check is performed to determine if a data block is cached[i.e. block stash] prior to downloading); and when one of the data buckets includes the data block: removing, by the data processing hardwar(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted, wherein metadata blocks may be randomly spread); and discarding, by the data processing hardware, the remaining data blocks from the data buckets(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted, wherein metadata blocks may be randomly spread).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)

 	In regards to claim 9, the combination of Davis and Wagh teach the method of claim 7, wherein the identifier of the data block  comprises a string(see US 20140006357, Davis, para. 0199, where a file identifier may be a file name[i.e. string]). 
 
 	In regards to claim 10, the combination of Davis and Wagh teach the method of claim 7, wherein executing the read or write operation on the data block during the overwrite phase comprises executing a write operation by updating the data block with a new version of the data block(see US 20140006357, Davis, para. 0211, where the cloud controller requests updates to the stored data to include the up-to-date to version).  

 	In regards to claim 11, the combination of Davis and Wagh teach the method of claim 7, wherein the probability is less than (C/N), wherein C is a storage capacity of the block stash and N is a number of data 533145203.1blocks outsourced by the data processing hardwar(see US 20170185534, Wagh, para. 0022, the probability distribution is 1/N. Therefore, since the storage capacity of the block stash exceeds the total data block capacity, the ratio of, C/N, necessarily implies that the probability is less than C/N). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)
  
 	In regards to claim 12, the combination of Davis and Wagh teach the method of claim 7, further comprising, when the current version of the data block is not stored in the block stash during the overwrite phase: sending, by the data processing hardware, a real query to the distributed system to download a pair of data buckets from the memory of the distributed system(see US 20140006357, Davis, para. 0143 and 0231, when a cloud controller determines that a data block is not cached, the cloud controller may query other locations and access [i.e. download] the data), each of the data buckets downloaded from the distributed system in response to the real query comprising multiple data blocks and a corresponding cryptographic identifier (Fi(idi), F2(idi)) associated with an identifier (idi) of the data block(see US 20140006357, Davis, para. 0129 and 0149, where files have identifiers that may be downloaded from file location using lookup structure based on a hash table); 
decrypting, by the data processing hardwar(see US 20170185534, Wagh, para. 0042, where data read from the buckets are decrypted); replacing, by the data processing hardware, a previous version of the data block within one of the data buckets with the current version of the data block(see US 20140006357, Davis, para. 0108, where a previous file version may be presented to clients); re-encrypting, by the data processing hardwar(see US 20170185534, Wagh, para. 0039, where data in a bucket may be repeatedly encrypted); and 
uploading, by the data processing hardware, the data buckets including the re- encrypted data blocks onto the memory of the distributed system(see US 20140006357, Davis, para. 0103, where the cloud controller may repeatedly upload snapshot data information).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)
 
In regards to claim 13, Davis teaches a method comprising: executing, by data processing hardware of a client device, an instruction to execute a query (q) for a data block stored on a server (see US 20140006357, Davis, para. 0231, where the cloud controller queries other controllers[i.e. servers] for data block already cached);  	Davis does not teach sending a first download request from the data processing hardwar(see US 20170185534, Wagh, para. 0039 and 0078, where an ORAM interface receives requests for performing reads and writes to access blocks of data recursively, wherein the number of levels of recursion may be determined by the user[e.g. K blocks]. Implicitly, the number of blocks chosen by the user may exclude a queried block); sending a second download request from the data processing hardwar(see US 20170185534, Wagh, para. 0039 and 0078, where an ORAM interface receives requests for performing reads and writes to access blocks of data recursively, wherein the number of levels of recursion may be determined by the user to include the queried block [e.g. K-1 block] and the remaining blocks.); receiving, at the a first download sequence for the K blocks of the first download request from the server(see US 20170185534, Wagh, para. 0078, where the ORAM is configured to recursively receive K blocks of data information); and6receiving a second download sequenc(see US 20170185534, Wagh, para. 0078, where the ORAM is configured to implicitly receive K-1 blocks of data information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)  

 	In regards to claim 14, the combination of Davis and Wagh teach the method of claim 13, wherein the server is untrusted and stores a plurality of publically available data blocks that are un-encrypted(see US 20170185534, Wagh, para. 0006, where an oblivious RAM for storing data[e.g. un-encrypted data] may be used with an untrusted server to protect data access patterns).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Davis with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data block processing, taught by Davis, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)

 	In regards to claim 15, the combination of Davis and Wagh teach the method of claim 13, further comprising discarding, by the data processing hardwar(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted, wherein metadata blocks may be randomly spread).  

 	In regards to claim 16, the combination of Davis and Wagh teach the method of claim 13, further comprising discarding, by the data processing hardwar(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted). 
 

2.) claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140006357, Davis in view of IDS supplied reference, US 20170185534, Wagh and further in view of US 20170077950, Pavlov

 	In regards to claim 17, the combination of Davis and Wagh teach the method of claim 13. The combination of Davis and Wagh do not teach wherein the value for K is based on a security parameter (c) and an error probability (a) greater than zero 	However, Pavlov teaches wherein the value for K is based on a security parameter (c) and an error probability (a) greater than zero(see US 20170077950, Pavlov, para. 0230, where a datum being transmitted[i.e. written] depends on a probability and checksum[i.e. security parameter]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Davis and Wagh with the teaching of Povlov because a user would have been motivated to enhance the data integrity, taught by the combination of Davis and Wagh, by applying error correction coding, taught by Povlov, in order to potentially recover any corrupted data block information(see Povlov, para. 0004)
 
 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2016/0253240, Cocagne et al 9/1/2016, discloses the processing of data blocks that may that are stored and subsequently deleted.
.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438